Third District Court of Appeal
                               State of Florida

                         Opinion filed April 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-690
                      Lower Tribunal No. F11-19910
                          ________________


                             Anthony Chavis,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Ellen Sue Venzer, Judge.

     Anthony Chavis, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, SCALES, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.